Citation Nr: 1036697	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-37 915A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for hypertension, as secondary to 
the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed residuals of 
stroke, as secondary to the service-connected PTSD.

3.  Entitlement to a higher evaluation for the service-connected 
posttraumatic stress disorder, currently assigned a 50 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969 and from February 1970 to July 1974.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and August 2004 RO rating 
decisions.  

The Board remanded the case to the RO in October 2007 for further 
development of the record.  

The issues of service connection for hypertension and for the 
residuals of a stroke and the claim for increase based on a total 
compensation rating due to individual unemployability (TDIU) are 
addressed in the REMAND portion of this document and are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for 
hypertension was denied in an unappealed May 1996 RO decision.

2.  The evidence received since the May 1996 RO decision is 
neither cumulative nor redundant of the evidence of record and 
raises a reasonable possibility of substantiating the claim for 
service connection hypertension. 



3.  The clinical signs and manifestations of the service-
connected PTSD are shown to more nearly approximate a disability 
picture manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
thinking and mood due to symptoms of social avoidance, isolation, 
intrusive memories, flashbacks, nightmares, insomnia, 
hypervigilance, exaggerated startle responses, anxiety, depressed 
mood, memory loss, poor concentration, irritability, panic 
attacks, auditory illusions, and anger outbursts and adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service 
connection for hypertension.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 
3.159, 3.312 (2009).

2.  The criteria for the assignment of a rating of 70 percent, 
but no more for the service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 
4.130 including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

The Veteran was sent VCAA notice letters in September 2003 and 
June 2004.  The letter provided him with notice of the evidence 
necessary to substantiate his claim, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second, and third elements outlined in Dingess, via letters 
mailed in September 2003 and June 2004.  He received notice as to 
the fourth and fifth elements outlined in Pelegrini in a November 
2007 letter from the Appeals Management Center.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 Vet. 
App. at 120.  

The September 2003 and June 2004 VCAA letters were sent prior to 
the RO's initial decision, but there was a timing deficiency with 
regard to the November 2007 notice letter.  This timing 
deficiency was cured, however, by readjudication of the claims in 
a June 2009 supplemental statement of the case (SSOC).  Mayfield 
v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  Records from 
Social Security Administration were also obtained.  The records 
from Salisbury VA Medical Center were requested, but none were 
available.  In addition, VA examinations were provided in July 
2004, April 2009 and May 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not been 
obtained.

No further development is required to comply with the provisions 
of VCAA or the implementing regulations.  Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).  

In addition, to the extent that the action taken hereinbelow is 
favorable to the Veteran, the Board finds that the RO 
substantially complied with the October 2007 Board remand.  


II.  Whether new and material evidence has been received to 
reopen a claim for hypertension.

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 5108, 
however, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the claim was received subsequent 
to August 29, 2001, "new and material evidence" means evidence 
not previously submitted to agency decisionmakers which, by 
itself or in connection with evidence previously included in the 
record, "relates to an unestablished fact necessary to 
substantiate the claim." 

New and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a reasonable 
possibility of substantiating the claim."  For the purpose of 
establishing whether new and material evidence has been received, 
the credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for hypertension was denied in an May 1996 RO decision on the 
basis that there was no evidence of a hypertension during service 
or that his current diagnosis of hypertension was caused or 
aggravated by the Veteran's military service, to include Agent 
Orange exposure.   

The Veteran was notified of the unfavorable rating decision in 
May 1996.  The Veteran filed a notice of disagreement with the 
May 1996 RO decision.  The RO issued a Statement of the Case, but 
the Veteran did not file a Substantive Appeal.  He requested 
copies of his records and a personal hearing.  In November 1996, 
he requested that the hearing scheduled for November 1996 be 
cancelled.  

In essence, no substantive appeal was filed and the Veteran filed 
to perfect a timely appeal.  

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the Veteran's 
claim since the issuance of the May 1996 RO decision.

The claims file now includes statements by the Veteran that his 
hypertension is due to PTSD.  The Veteran's representative also 
has submitted evidence showing a possible link between PTSD and 
cardiovascular illness.  

This evidence, recently added to the claims file, addresses the 
Veteran's current disability and its relationship his service-
connected PTSD.  The Board finds this new evidence to be 
"material," as defined by 38 C.F.R. § 3.156(a).  Accordingly, 
this new and material evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
hypertension.

Therefore, the claim of service connection for hypertension is 
reopened and will discussed hereinbelow.


III.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is warranted when the 
veteran exhibits occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted when the 
veteran exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted when the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  

A 100 percent disability rating for PTSD is warranted when the 
veteran exhibits total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job). See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed, avoids friends, neglects family, and is 
unable to work).  

The terms "mild," "moderate," "moderately severe," and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 C.F.R    
§ 4.6.  

In this decision, the Board must considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  

The Board has considered the symptoms indicated in the rating 
criteria as examples or symptoms "like or similar to" the 
Veteran's PTSD symptoms in determining the appropriate schedular 
rating assignment, and, although noting which criteria have not 
been met, has not required the presence of a specified quantity 
of symptoms in the Rating Schedule to warrant the assigned rating 
for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

During the appeal period, GAF scores have ranged in the 50's.  As 
noted, GAF scores in the range of 51 to 60 indicate moderate 
symptoms, while GAF scores in the range of 41 to 50 indicate 
serious symptoms.  

The Veteran was afforded a VA examination in July 2004.  The 
Veteran reported that he had not worked since 1994 when he went 
blind.  He had friends through his church and was going to 
school.  

The examiner diagnosed the Veteran with posttraumatic stress 
disorder and assigned a GAF score of 50, stating that he had 
moderate impairment of psychosocial functioning.  

A February 2004 VA treatment record notes that the Veteran had a 
GAF score of 70.  In February 2005, he requested an excuse not to 
attend jury duty.  A GAF score of 70 was assigned.  The treating 
psychologist noted the Veteran could not be around crowds or cope 
with a stressful situation and was not a suitable candidate for 
jury duty.  

In December 2005, the Veteran was assigned a GAF score of 55.  
The psychologist noted improvement in the Veteran's sleep and 
energy and a reduction in disturbing dreams.  The Veteran also 
reported engaging in recreational walking.  

In April 2009, the Veteran was afforded a VA examination for his 
PTSD.  During the examination, the Veteran reported that he could 
not tolerate crowds.  He tried to attend church services, but was 
becoming easily agitated and aggravated when around other members 
of his church.  

The Veteran noted that he did not maintain contact with either of 
his brothers or have other close relationships.  He also had 
stopped attending college courses.  

The Veteran reported being isolated, avoiding social interactions 
and being easily frustrated by others.  He reported having a deep 
distrust of others and likely not trusting anyone.  

The Veteran reported experiencing nightmares on a weekly basis, 
but was able to sleep well because he got exercise.  He had no 
homicidal or suicidal thoughts, and his impulse control was good.  

The Veteran had recurrent and intrusive distressing recollections 
of traumatic events as well as recurrent distressing dreams of 
the event.  He also had intense psychological distress at 
exposure to internal or external stimuli that resembled an aspect 
of a traumatic event.  He made efforts to avoid thoughts 
associated with trauma, had difficulty falling and staying 
asleep, and experienced hypervigilance and an exaggerated startle 
response.  

Upon examination, the Veteran was clean, neatly groomed and 
appropriately dressed.  His speech was unremarkable, clear and 
coherent.  He was cooperative, friendly and attentive.  His 
affect was normal, and his mood was anxious.  His thought process 
and content were unremarkable.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF 
score of 55.  The examiner noted that the Veteran was unemployed 
and had a history of failed relationships (two divorces and the 
lack of quality relationships among members of his family).  

When describing the Veteran's functional state, the examiner 
stated that the Veteran  was not working and lacked supportive 
relationships with family or peers.  The examiner also noted that 
he experienced suspicion of others, a lack of trust, social 
avoidance, nightmares, intrusive thoughts, flashbacks, and 
hypervigilance on a daily, weekly and monthly basis.  

Significantly, the VA examiner further opined that there was 
total occupational and social impairment due to PTSD signs and 
symptoms.   

The evidence reflects that the Veteran experiences a clear 
inability to establish and maintain effective relationships as he 
currently has no social relationship, friends or family 
relationships.  The evidence also identifies a severe functional 
impairment in that he experiences increased difficulty in 
adapting to stressful situations, such as jury duty.  

The Board finds that the evidence now reflects that the 
disability level during the entire course of the appeal more 
closely approximated the criteria for a 70 percent evaluation, 
rather than the currently assigned 50 percent.  See 38 C.F.R. § 
4.7.  It is for this reason that the Board has also determined 
that staged ratings, pursuant to Hart, need not be assigned in 
this case.

Overall, the evidence supports a 70 percent evaluation for 
service-connected PTSD.  To that extent, the appeal is granted, 
but is subject to further adjudication.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to this 
extent is allowed and subject to further action as discussed 
hereinbelow.  

An increased rating of 70 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

The Court has held that a TDIU rating is encompassed in a claim 
for increased rating or the appeal of an initial rating.  
Therefore, the Veteran's claim for an increased rating for PTSD 
includes a claim for a TDIU rating.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 
38 C.F.R. § 4.16(b) (2009).

Here, the service-connected disabilities include for PTSD (70 
percent), as such, meet the schedular requirements for 
consideration of a TDIU rating.

After providing the appropriate notice with regard to a TDIU 
rating, VA should attempt to obtain any additional evidence for 
which the Veteran provides sufficient information, and, if 
needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

Moreover, the Board finds that the evidence appears to present a 
basis for the assignment of a 100 percent rating on an 
extraschedular basis to the extent that the VA examiner in April 
2009 assigned a GAF score of 55, but found that the Veteran was 
experiencing total occupational and social impairment due to the 
service-connected PTSD.   

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.   

Finally, the Board finds that additional development is required 
in connection with the reopened claim of service connection for 
hypertension.  

The Veteran asserts that he was placed on medication for 
hypertension while on active duty.  He reports being off the 
medication for awhile and then starting it again in 1975.  In the 
alternative, he asserts that his hypertension and stroke were 
caused or aggravated by his service-connected PTSD.  

A VA examiner recently opined that hypertension did not arise 
during his military career and that there was no medical evidence 
that it began within the first year after separating from active 
duty.  Furthermore, the examiner noted that no causal 
relationship has been established between the service-connected 
PTSD and hypertension.  However, the VA examiner did not fully 
address whether the hypertension or the claimed stroke had been 
aggravated by the service-connected PTSD.  

To the extent that such action as to the reopened claim may 
impact the claim of service connection for the claimed stroke 
residuals, further consideration of that ancillary matter must be 
deferred at this time.  

Moreover, the RO has not addressed whether the Veteran suffers 
from ischemic heart disease that may be linked to presumed Agent 
Orange exposure during his active service in the Republic of 
Vietnam.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
send the Veteran and his representative, a 
letter requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent a TDIU claim.

In particular, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit to substantiate 
any claim for a TDIU rating and what VA 
will do.

Moreover, the RO also should notify the 
Veteran that he may submit medical evidence 
to support his lay assertions that he 
developed hypertension during service or 
that the either hypertension or the claimed 
stroke residuals were caused or aggravated 
by the service-connected PTSD.  

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  After securing any necessary release 
forms, with full address information, the 
RO should take all indicated action to 
obtain any records of medical treatment 
that are not currently associated with the 
Veteran's claims file should be requested 
and obtained to the extent possible.  

All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

3.  The RO then should schedule the Veteran 
for a VA examination in order to ascertain 
the nature and likely etiology of the 
claimed hypertension and stroke residuals.  
The claims folder should be made available 
to the examiner for review.  Any indicated 
medical testing should also be undertaken.  

Based on his/her review of the case, the VA 
examiner should offer a opinion as to 
whether the Veteran has current disability 
manifested by hypertension, to include the 
claimed residuals of a stroke, that was 
caused or aggravated by the service-
connected PTSD.  

3.  Following completion of all indicated 
development, the RO should adjudicate the 
matters remaining on appeal to include 
whether the Veteran is entitled to a 100 
percent rating on a schedular or 
extraschedular basis or to a TDIU rating.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a fully 
responsive Supplemental Statement of the 
Case (SOC) and afford them with a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


